In this action to recover damages for medical malpractice, in which defendant Scheiner appealed from a judgment of the Supreme Court, Suffolk County, entered November 22, 1971 against him and in favor of plaintiff, upon a jury verdict, plaintiff has made a motion to reverse the judgment and for a new trial and has submitted a written stipulation for such disposition, signed by counsel for the respective parties to the appeal. Motion granted; and, on consent, judgment reversed, without costs, and new trial granted as between plaintiff and defendant Scheiner. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.